Citation Nr: 1217703	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include major depression and post traumatic stress disorder (PTSD). 

2.  Entitlement to at total rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and C. H.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served in the United States Army from November 1990 to June 1991.  Her DD 214 also notes four (4) months of prior active service and three (3) months of prior inactive service. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for depression and anxiety, PTSD and entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

In June 2010, the Board remanded the Veteran's claim for an acquired psychiatric disability, to include PTSD.  Specifically, to obtain outstanding service treatment records (STRs) and service personnel records.  The requested development has been completed and this issue has returned to the Board for appellate consideration. 

In its June 2010 decision, the Board, in part, denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011, the Court issued a Memorandum Decision wherein it vacated and remanded the TDIU claim to the Board for readjudication and compliance with its decision.  As noted in the Court's September 2011 Memorandum Decision, in its June 2010 decision, the Board denied increased disability ratings in excess of 10 percent for chondromalacia of the right and left patellas.  The Court affirmed the Board's decision concerning the above-cited increased rating claims. 

As to the Veteran's claim for service connection for PTSD, the Board finds that the Veteran's claim should be treated as including all psychiatric disorders in view of the diagnoses of PTSD, major depression and anxiety disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand on the issue of entitlement to an acquired psychiatric disability, to include depression and PTSD is warranted.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that she is afforded every possible consideration. 

The Veteran seeks entitlement to an acquired psychiatric disability, to include depression and PTSD.  She contends that she has an acquired psychiatric disability, to include PTSD that is the result of an in-service personal assault (i.e., having been raped by an Arab male), as well as mistreatment by her commanding officer and first sergeant.  She maintains that during her duty in Southwest Asia, she took an overdose of medication and was treated for a psychiatric disability.  She also contends that she was subsequently transferred to a medical facility in Germany where she received additional psychiatric treatment.  

The Veteran's DD 214 reflects that she served in Southwest Asia from late December 1990 to May 1991.  Her service personnel records (SPRs) show that that from May 15 to June 3, 1991, she was a patient assigned to the Medical Holding Company at the United States Army Mental Health Clinic of the United States Army Medical Department Activity, Fort Knox Kentucky and attached to the United States Air Force Medical Center, Wright-Patterson Air Force Base, Ohio.  In a July 2010 letter to the Veteran, the RO requested that the Veteran identify the name and location of the medical facility where she was treated for a psychiatric disability during her duty in Southwest Asia and subsequent transfer to Germany.  She was also requested to provide the dates of treatment.  VA Form 21-4138, Statement in Support of Claim, was enclosed.  The Veteran did not respond to the RO's July 2010 letter.  In addition, the RO determined that the Veteran's STRs for May 15, to June 3, 1991 from the United States Army medical Clinic of the United States Army Medical Department Activity at Fort Knox were unavailable  (See January 2010 Formal Finding of Unavailability Memorandum).   

Pursuant to the Board's June 2010 remand directives, STRS, dated in mid-May 1991, were received.  These reports show that the Veteran was aerovaced from Saudi Arabia to the Psychiatric Inpatient Unit for evaluation at the United States Air Force Medical Center at Wright Patterson Air Force Base, Ohio for major depressive disorder.  Throughout her hospitalization in mid-May 1991, the Veteran was without suicidal and homicidal ideation, depressed mood or neurovegetative signs of depression or any psychotic behavior.  On May 20, 1991, she was upgraded to a Category 2 and remained at that level for the duration of her hospitalization.  At discharge in early June 1991, the Veteran was diagnosed with an adjustment disorder with disturbance of conduct, severe, subacute and resolved.  

The Veteran's SPRs show that the Veteran had 12 unexcused absences from training during the previous 12 months.  In September 1992, due to poor performance, the Veteran was released from the 542nd Transportation Company and assigned to the United States Army Control Group (Annual Training).  

Post-service VA treatment and examination reports, dated from May 1994 to August 2007, are of record.  A February 2005 VA treatment report contains an assessment of "suspect etiology of the nonspecific dizziness is combination of PTSD/MST/Depression/Panic Attacks."  When seen at a VA clinic in September 1997, the Veteran denied having been sexually abuse in military and civilian life.  An impression of alcohol abuse, possible dependence; depressed and rule out PTSD was entered.  An April 2005 mental health intake assessment report reflects that that the Veteran gave a history of having been raped by Arab males while on active miliary service in Southwest Asia and of being mistreated by superiors after she sustained a knee injury.  She related that she was hospitalized for her psychiatric symptoms in Germany and at Wright Patterson Air Force Base in 1991 and 1992, respectively.  The examining clinician diagnosed the Veteran with PTSD and recurrent and severe major depressive disorder.  A March 2006 VA examiner diagnosed the Veteran with major depression with psychotic features.  The examiner did not provide an opinion as to the etiology of the Veteran's psychiatric disorder.  

As the Veteran has claimed that the above-cited PTSD stressors are due to the "nature of a personal assault," and in-service harassment by her superiors, the provisions of 38 C.F.R. § 3.304(f) (2011) are applicable to her claim.  This regulation requires that in the case of a claim for service connection for PTSD based on personal assault, VA provide the Veteran with certain notice prior to denying the claim.  Patton v. West, 12 Vet. App. 272, 280 (1999).  By a June 2005 letter to the Veteran, the RO notified the Veteran of the Patton requirements. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) . 

Of particular relevance to this matter, the regulation specifically provides that VA "may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  Id.  (Italics added). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, prior to further appellate consideration of the claim for service connection for an acquired psychiatric disorder, to include major depression and PTSD, a remand is warranted pursuant to the above-cited regulation.

Concerning the claim of entitlement to TDIU, the Court held in its September 2011 Memorandum Decision that the  Board erred when it relied on a March 2006 VA examiner's opinion that the Veteran "'can perform desk work.'"  (See September 2011 Memorandum Decision, pages (pgs.) 10, 11)).  The Court stated that the March 2006 VA examiner provided no analysis or rationale for this conclusion.  Id at page (pg.) 11)).  Thus, the Court held that the March 2006 VA examiner's opinion was not entitled to any probative weight with respect to the TDIU claim, and the Board's reliance on the report was clearly erroneous.  Id., citing Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Thus, in accordance with the Court's holding, the Board finds that she Veteran should be afforded a VA examination, as outlined in more detail below, to determine the effects of her service-connected right and left knee disabilities, her sole service-connected disabilities, have on her ability to obtain and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive mental disorders examination by a mental health care examiner who is qualified to render an opinion as to whether, based upon the Veteran's reported and documented history, a personal or sexual assault trauma occurred during military service, in accordance with 38 C.F.R. §3.304(f).  The following considerations will govern the examination: 
(a) The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand. All necessary tests and studies should be conducted. The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

(b) The examiner must conduct an examination with consideration of the criteria for PTSD as specified in the applicable section of the current edition of the Diagnostic and Statistical Manual.  The examiner should reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault and other incidents, and if so, whether any of her current psychiatric diagnoses, to include PTSD, anxiety disorder and/or major depression, are related to the alleged in-service incident(s).  

The examiner is also requested to address generally whether PTSD and any other diagnosed psychiatric disability are etiologically related to an event, injury or disease in service. 

(c) In formulating the requested opinion, the examiner must review and comment as to the medical significance, if any, of service treatment and personnel records, as well as the Veteran's statements.

(d) The examiner must identify the information on which his or her opinion is based, to specifically include, but not limited to, the evidence listed above. The opinion should adequately summarize the relevant history and clinical findings, and provide detailed explanations as to all medical conclusions rendered. The opinion should also allocate the Veteran's various symptoms and manifestations to the appropriate diagnostic entity. 

(e) If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the combined or total effect that her service-connected right and left knee disabilities, each evaluated as 10 percent disabling, as well as any psychiatric disability, if found to be of service origin following the above-cited development, have on her ability to obtain and maintain employment. 
   
The examiner is requested to review all pertinent records associated with the claims files. The examiner must comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service-connected disabilities are of such severity to result in an inability to obtain and to maintain employment. 
   
A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided in a typewritten report.  

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 
   
3.  The Veteran must be given adequate notice of the date and place of the requested examinations. A copy of all notifications, including the address where the notice was sent, must be associated with the claims files.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may result in a denial of that claim in accordance with 38 C.F.R. § 3.655 (2011). 

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  Readjudicate the claims of entitlement to TDIU and entitlement to an acquired psychiatric disorder, to include depression and PTSD, to include referral of the TDIU claim to the Director of the Compensation and Pension Service.

If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


